Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2075
                      Lower Tribunal No. F93-30334
                          ________________


                             Tyrone Jordan,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, William Altfield, Judge.

     Tyrone Jordan, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before EMAS, LOGUE, and MILLER, JJ.

     MILLER, J.
        Appellant, Tyrone Jordan, challenges the denial of his petition for writ

of habeas corpus or, alternatively, motion to correct illegal sentence. After

Jordan was convicted of burglary with an assault or battery and robbery in

violation of sections 810.02(2)(a) and 812.13(2)(c), Florida Statutes (1993),

the lower tribunal vacated his original sentence and then, acting under the

erroneous assumption it was obligated to impose a life sentence for the

burglary count, resentenced him, in his absence, to concurrent terms of life

and thirty years, respectively, as a habitual violent felony offender. 1 Jordan

has previously unsuccessfully assailed the newly-imposed sentence through

direct appeal and collateral attacks, and, ordinarily, under the law of the case

doctrine, this would foreclose any avenue for relief. See Jordan v. State, 225

So. 3d 820 (Fla. 3d DCA 2017); Jordan v. State, 319 So. 3d 640 (Fla. 3d

DCA 2020); see also Swain v. State, 911 So. 2d 140, 143 (Fla. 3d DCA 2005)

(quoting State v. McBride, 848 So. 2d 287, 289 (Fla. 2003)) (“The law of the

case doctrine requires that ‘questions of law actually decided on appeal must

govern the case in the same court and the trial court, through all subsequent

stages of the proceedings.’”).      Appellate courts, however, possess “the

power to reconsider and correct erroneous rulings [made in earlier appeals]

in exceptional circumstances and where reliance on the previous decision


1
    The count for robbery further carried a ten-year minimum mandatory.

                                        2
would result in manifest injustice.” State v. Akins, 69 So. 3d 261, 268 (Fla.

2011) (alteration in original) (quoting Muehleman v. State, 3 So. 3d 1149,

1165 (Fla. 2009)). Here, the record reflects the trial court believed that, once

it determined Jordan qualified as a habitual violent felony offender, the

imposition of a life sentence for burglary was mandatory rather than

permissive. See § 775.084(4)(b), Fla. Stat. This was incorrect, and requiring

Jordan to serve a life sentence without due consideration of viable

alternatives implicates manifest injustice.    Accordingly, we reverse and

remand for reconsideration of the sentence. Jordan is entitled to be present

and represented by counsel at the resentencing hearing. 2 See Jordan v.

State, 143 So. 3d 335, 338 (Fla. 2014) (“Florida Rule of Criminal Procedure

3.180(a)(9) requires the defendant’s presence ‘at the pronouncement of

judgment and the imposition of sentence.’ We have extended this right to

resentencing hearings as well.”); see also Walker v. State, 389 So. 2d 312,

313 (Fla. 2d DCA 1980) (vacating an impermissible general sentence and

stating defendant has right to be present at resentencing hearing).

      Petition granted.




2
  Having examined the verdict form, we reject Jordan’s further contention
that his Apprendi-related claim was denied in error. See Apprendi v. New
Jersey, 530 U.S. 466 (2000).

                                       3